Cochrane, J.
(concurring):
I concur in the result on the ground that independently of statutory provisions the court has inherent power to make an allowance to *490the trustees for their necessary expenses. (Woodruff v. New York, L. E. & W. R. R, Co., 129 N. Y. 27; Downing v. Marshall, 37 id. 380, 388; Wetmore v. Parker, 52 id. 450, 466; Shepard v. Manhattan R. Co., 72 App. Div. 132.)
Chester, J., concurred.
Order reversed, with ten dollars costs and disbursements, and matter remitted to the Special Term for further consideration.